Citation Nr: 1105726	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 1, 2006, for the 
award of additional compensation on account of a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1975 to April 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
in which the RO granted the Veteran additional compensation for a 
dependent spouse effective April 1, 2006.  (As will be discussed 
in more detail below, the Board finds that the withdrawal of 
appeal submitted by the Veteran in September 2007 did not apply 
to the matter at issue here; thus, the claim on appeal stems from 
the Veteran's initial March 2006 claim and the June 2006 rating 
action with which he initially filed a notice of disagreement.)   

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  


FINDINGS OF FACT

1.  The Veteran married his current wife in December 1976.

2.  VA received evidence of the Veteran's marriage in September 
1988, and was again notified of the Veteran's marital status via 
submissions of the Veteran's current marriage certificate, as 
well as evidence of his and his wife's prior divorces, in 
September 2002.

3. By an August 2003 rating decision, the RO awarded the Veteran 
a combined disability rating of 40 percent, effective from 
September 26, 2002.




CONCLUSION OF LAW

An effective date of September 26, 2002, for the award of 
additional compensation benefits on account of a dependent spouse 
is warranted.  38 U.S.C.A. §§ 1135, 5110 (West 2002); 38 C.F.R. 
§§ 3.4(b)(2), 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  An award of additional compensation for dependents based 
on the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date of 
such rating, but only if proof of dependents is received within 
one year from the date of such rating.  38 U.S.C.A. § 5110(f) 
(West 2002).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional compensation 
for a spouse, dependent parents, or unmarried children under 18 
(or under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-support 
because of mental or physical defect.  38 U.S.C.A. § 1135 (West 
2002); 38 C.F.R. § 3.4(b)(2) (2010).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be the 
date of that event if proof is received by VA within a year from 
the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  
Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates:  (1) the date of 
claim; (2) the date the dependency arises; (3)  the effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) the date of commencement of the Veteran's 
award.  38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
Veteran's marriage or birth/adoption of a child, if evidence of 
the event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating action.  
38 C.F.R. § 3.401(b)(1).  The earliest that the additional award 
of compensation for a dependent spouse can occur is the first day 
of the month following the effective date.  38 C.F.R. § 3.31.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the public 
record of marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if shown on 
the official record.  38 C.F.R. § 3.205 (2010).

The record reflects that the Veteran was granted educational 
benefits in September 1988.  Pursuant to that award, he submitted 
a copy of the license of his marriage to his current wife, which 
took place in December 1976, and filed a VA Form 21-686c, 
Declaration of Status of Dependents, identifying his wife as a 
dependent.  At that time, he also submitted documentation of both 
his and his wife's previous divorces.  His educational benefits 
award was adjusted to reflect his marital status later that same 
month.  

The Veteran first filed for service connection for multiple 
physical and mental disabilities in September 2002.  At that 
time, the Veteran again submitted a copy of his marriage license, 
as well as copies of divorce decrees from his and his wife's 
prior marriages.  He also listed his wife as his emergency 
contact on the application form.  In March 2003, the RO granted 
the Veteran's claim for service connection for several 
disabilities, assigning a combined 10 percent disability rating.  
In August 2003, pursuant to a claim for increase, the RO awarded 
the Veteran an increased total disability rating of 40 percent, 
effective September 26, 2002.  The amount of his benefits, as 
stated in the August 2003 notification letter, was reflective of 
status as a single Veteran with no dependents.

The Veteran subsequently filed a claim in March 2006 requesting 
that his wife be added to his disability award as a dependent 
spouse.  Along with that claim, the Veteran submitted a new VA 
Form 21-686c; the information listed on that form is identical to 
that received by the RO in September 1988.  In a June 2006 rating 
action, the RO granted the Veteran additional compensation based 
on his marriage to a dependent spouse, effective from April 1, 
2006-the first day of the month following the month in which the 
Veteran's claim for adding his wife as a dependent spouse was 
received.  

As a preliminary matter, the Board notes that the RO treated the 
Veteran's appeal of his March 2006 claim as withdrawn, following 
the submission of an Appeal Status Election Form in September 
2007 on which the Veteran indicated that he wished to "withdraw 
my appeal."  However, the Board notes that this correspondence 
immediately followed the Veteran's receipt of an August 2007 
rating decision in which the RO granted him an increased rating, 
to 50 percent, for his service-connected bipolar disorder and 
denied his claim for entitlement to a total disability rating 
based on unemployability due to service-connected disability 
(TDIU).  This rating decision was accompanied by a letter 
notifying the Veteran of the partial grant of benefits and by a 
blank Appeal Status Election Form, which the Veteran returned, as 
described above, in September 2007.  Although the Board 
acknowledges that the Veteran chose the option stating that the 
referenced "action satisfies my appeal on all issues," it 
nevertheless finds that the issues referred to on the Appeal 
Status Election Form were the claim for increase and for a TDIU-
not the unrelated claim for an earlier effective date for the 
award of additional compensation for a dependent spouse.  This is 
so because the Veteran was clearly responding to an inquiry sent 
in reference to his claims for increase and for TDIU; at no point 
in the August 2007 correspondence was the earlier effective date 
claim referenced, nor had any action been taken on that claim by 
either the RO or the Veteran in nearly six months.  To the 
contrary, the Appeal Status Election Form was itself provided to 
the Veteran along with the rating decision and letter notifying 
him of his increased disability rating.  Thus, given the context 
of the September 2007 Appeal Status Election Form and viewing the 
circumstances in the light most favorable to the Veteran, the 
Board finds that his claim for additional benefits for a 
dependent spouse was not withdrawn and has been continuously 
prosecuted since the date it was initially filed in March 2006.

As noted above, the provisions of 38 C.F.R. § 3.401 (2010) allow 
for the assignment of an effective date on the latest of certain 
dates.  In this case, VA was provided dependency information as 
early as September 1988 by virtue of the VA Form 21-686c the 
Veteran submitted in the process of applying for education 
benefits.  Consequently, because his date of marriage, which was 
the date the dependency arose, and the date notice of the 
dependency was received by VA both precede the date of the 
qualifying disability rating, see 38 C.F.R. § 3.4(b)(2), the 
Board concludes that the September 26, 2002, effective date of 
the qualifying award is the earliest date assignable for the 
award of additional compensation on account of a dependent 
spouse.  38 C.F.R. § 3.401(b) (2010).  VA was on notice of the 
dependency status of the Veteran's spouse as of September 1988, 
when the Veteran first supplied the requisite marriage 
certificate and information about his and his spouse's prior 
marriages and divorces.  Additionally, the RO was again advised 
that the Veteran was married when he again submitted his marriage 
certificate and information about his and his spouse's prior 
marriages and divorces with his initial claim for service 
connection, filed in September 2002.  The Board thus concludes 
that the Veteran had submitted all of the information necessary 
for the RO to make the decision regarding payment of additional 
compensation for his dependent spouse when his claim for an 
increased rating was granted in August 2003.  Thus, because the 
RO had proof of dependency within one year from the date of the 
notification of the increased rating, 38 C.F.R. § 3.401(b)(3), 
the Board finds that the Veteran should have received additional 
compensation for a dependent spouse in connection with the August 
2003 award of a 40 percent rating effective from the effective 
date of the award-September 26, 2002.

When read literally, 38 C.F.R. § 3.401(b)(3) seems to require 
that evidence of dependency must be received within the one year 
following notification of the award, and at no other time, in 
order to receive the additional award from the effective date of 
the qualifying disability rating.  Such an interpretation would 
exclude those who had presented evidence of dependency prior to 
notification of the award.  This result is inconsistent with the 
many instances where VA has awarded additional compensation on 
account of evidence of dependency presented at the time a claim 
is originally filed.  Additionally, in its analysis in McColley 
v. West, 13 Vet. App. 553 (2000), the United States Court of 
Appeals for Veterans Claims (Court) implied that evidence 
received at the time an original application was filed might 
indeed qualify a Veteran for additional compensation on account 
of a dependent, provided such evidence met the regulatory 
requirements for proof of dependency.  McColley, 13 Vet. App. at 
557.

In the instant case, sufficient proof of dependency was received 
by VA before the effective date of the award of the qualifying 
rating.  The Board therefore finds that the Veteran has met the 
criteria for an award of additional compensation on account of a 
dependent spouse from September 26, 2002, the effective date of 
the qualifying rating.  38 C.F.R. § 3.401(b) (2010).


ORDER

Entitlement to an effective date prior to April 1, 2006, for the 
award of additional compensation for a dependent spouse is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


